Horton, J.,
dissenting: The interesting question here is to whom must the whistle be blown. As noted in the majority opinion, the legislature has not spoken on this point. Many legislatures have. See Alaska Stat. § 39.90.100(a)(1) (Supp. 1991) (to a public body); Fla. Stat. ch. 112.3187(6) (1991) (to any agency or federal government *523entity possessing authority to investigate, police, manage, or otherwise remedy the violation or act); HAW. Rev. STAT. § 378-62(1) (Supp. 1991) (to a public body); Me. Rev. Stat. Ann. tit. 26, § 833 (West 1988) (to the employer or a public body, but initial report must be made to employer); MICH. COMP. LAWS Ann., § 15.362 (West 1981) (to a public body); Ohio Rev. Code Ann. § 4113.51 (Anderson 1991) (to the employer first and then an appropriate public official if the employer fails to take corrective action); R.I. Gen. LAWS § 36-15-3 (1990) (to a public body); V.I. CODE Ann. tit. 10, § 122 (Supp. 1989) (to a public body).
I put aside what I believe to be the generally accepted concept of “whistleblowing”: the telling of tales out of school as opposed to discussing problem violations with one’s employer. After reviewing our statute, I am unable to agree with the majority that our legislature intended that the “report” which triggers protection under RSA 275-E:2, 1(a) (Supp. 1991) includes the act of bringing the alleged violation to the attention of the “reporter’s” own employer. RSA 275-E:2 (Supp. 1991) has two paragraphs. Paragraph I is the operative section and it affords protection for the “whistleblower.” This operative paragraph, however, is not applicable unless the condition precedent described in paragraph II is satisfied. To gain the protection of paragraph I, the employee must have reported the violation, but first, and prior to making such a report, the employee must bring the alleged violation to the attention of his or her employer, and allow the employer a reasonable opportunity to correct the violation.
In this case, the alleged act triggering the paragraph I protection was a “report” to the employer. The employer in fact corrected the violation. No further “report” was made. It strains logic to say that the “report,” required by paragraph II to invoke paragraph I, can be one and the same as the report which invokes the protection under paragraph I. If the employer corrects the alleged violation, there is nothing to report.
The findings of the department of labor in this case included a finding of retaliatory discharge. This is a wrong that might well be remedied at common law. See Cloutier v. A. & P. Tea Co., Inc., 121 N.H. 915, 920-21, 436 A.2d 1140, 1143 (1981); Howard v. Dorr Woolen Company, 120 N.H. 295, 297, 414 A.2d 1273, 1274 (1980); Monge v. Beebe Rubber Co., 114 N.H. 130, 133, 316 A.2d 549, 551 (1974). RSA 275-E:2 (Supp. 1991) does not apply. I would reverse.
Thayer, J., joins in the dissent.